THE AEGIS FUNDS SECOND AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS SECOND AMENDMENT, dated as of the 13thday of January, 2014, to the Fund Accounting Servicing Agreement dated as of November 10, 2011, as amended October 7, 2013 (the “Agreement”), is entered into by and between THE AEGIS FUNDS, a Delaware business trust, (the “Trust”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the term of the Agreement; WHEREAS, the parties intend to add Aegis Value Fund, a new series of the Trust, to the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Section 1.Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Section 2.“Section 15.Term of Agreement; Amendment”is hereby superseded and replaced with the following: 15.Term of Agreement; Amendment This Agreement shall become effective as of January 13, 2014 and, unless terminated pursuant to the terms hereof, will continue in effect until March 31, 2016.This Agreement may be terminated by either party upon giving 90 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties.Notwithstanding the foregoing, this Agreement may be terminated by any party upon the breach of the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party.This Agreement may not be amended or modified in any manner except by written agreement executed by USBFS and the Trust. Section 3.Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. THE AEGIS FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Scott L. Barbee By: /s/ Michael R. McVoy Name: Scott L. Barbee Name:Michael R. McVoy Title: President Title: Executive Vice President Amended Exhibit A to the Fund Accounting Servicing Agreement Separate Series of The Aegis Funds Name of Series Aegis High Yield Fund Aegis Value Fund
